Citation Nr: 1105489	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as due to exposure to Agent Orange and as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for lung disability to 
include as due to exposure to asbestos or to Agent Orange.

3.  Entitlement to service connection for a skin disease to 
include as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1965 to October 1968, including service in Vietnam from 
October 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in November 2005 and in July 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for a lung disability and for a 
skin disease are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

Hypertension was not affirmatively shown to have been present 
during service; hypertension as a chronic disease was not 
manifested to a compensable degree within one year from the date 
of separation from service in October 1968; hypertension, first 
diagnosed after service beyond the one-year presumptive period 
for a chronic disease, is otherwise unrelated to an injury, 
disease, or event in service, including exposure to Agent Orange; 
and hypertension is not caused by or made worse by service-
connected diabetes mellitus. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
hypertension as a chronic disease may not be presumed to have 
been incurred in service; hypertension is not caused by exposure 
to Agent Orange; and hypertension is not caused by or aggravated 
by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  The VCAA, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented in part at 38 C.F.R. § 3.159 (2009), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate a 
claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the claim of service connection for hypertension, the RO 
provided pre- and post-adjudication VCAA notice by letters in 
March 2005 and in June 2008.  The Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  



The Veteran was notified that service connection may be 
established for certain chronic diseases based on a presumption 
of service incurrence.  The notice included the type of evidence 
needed to substantiate the claim of service connection due to 
exposure to Agent Orange, namely, medical or scientific evidence 
showing that hypertension is associated with dioxin exposure, a 
chemical in Agent Orange, or a medical opinion of such an 
association. 

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records, or he could authorize VA to obtain any 
non-Federal records on his behalf.  The Veteran was also notified 
of the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence, 
except for secondary service connection), of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(to the extent of pre-adjudication VCAA notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
a claim for service connection).

To the extent the VCAA notice did not include the information and 
evidence not of record that was necessary to substantiate the 
claim of service connection on a secondary basis, that is, 
hypertension caused by or aggravated by the service-connected 
diabetes mellitus, the VCAA notice was inadequate.  







See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) 
rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328 
(Fed.Cir.2006) (The omission of a key element, that is, evidence 
needed to substantiate a claim, has an adverse or prejudicial 
effect on the ability of a claimant to meaningfully participate 
in the processing of the claim and essential fairness of the 
adjudication; an error is prejudicial when the error affects a 
substantial right so as to injure an interest that the statutory 
or regulatory provision involved was designed to protect such 
that the error affects the essential fairness of the 
adjudication; and under such circumstances, VA has the burden to 
show that the prejudicial error did not affect the essential 
fairness of the adjudication.).  A lack of prejudice may be shown 
by demonstrating that the purpose of the notice was not 
frustrated, for example, that a reasonable person could be 
expected to understand from the notice provided what was needed.  
Mayfield at 121. 

After the rating decision in November 2005 by the RO, denying the 
claim, including as secondary to service-connected diabetes 
mellitus, a copy of the rating decision was sent to the Veteran, 
the Veteran was furnished a statement of the case, addressing the 
claim, including secondary service connection.  After which, the 
Veteran had the opportunity to submit additional argument and 
evidence and to request a hearing. 

The Veteran did submit additional argument.  In May 2007, a 
Decision Review Officer reviewed the claim and a supplemental 
statement of the case was issue in September 2007.  In June 2008, 
the Veteran stated that he had no additional information or 
evidence to submit.  In June 2010, the RO issued a supplemental 
statement of the case after reviewing VA records.  In August 
2010, the Veteran's representative submitted additional argument. 







Although the VCAA notice, pertaining to secondary service 
connection was inadequate, the Veteran was not prejudiced by the 
error because the Veteran had a meaningfully opportunity to 
participate effectively in the processing of the claim, because 
the Veteran argued the claim of secondary service connection 
thereafter and he was afforded the opportunity to submit 
additional evidence and to request a hearing. 

As the purpose of the VCAA notice is to notified the Veteran of 
the information and evidence not of record that is necessary to 
substantiate the claim of service connection on a secondary 
basis, namely, evidence that the claimed disability is caused by 
or aggravated by a service-connected, and as VA developed the 
record to assist the Veteran in support of the claim, including a 
VA examination in August 2007, addressing the question of 
secondary service connection, the Veteran has not been harmed as 
the Veteran's interest that the VCAA notice was designed to 
protect was not affected, that is, the essential fairness of the 
adjudication was not affected because the Veteran had the 
opportunity to submit such additional evidence and argument and 
to have a hearing on the claim.  Based on the facts and 
circumstances of the entire record, the Board finds no evidence 
that the Veteran was prejudiced by inadequate VCAA notice, 
pertaining to secondary service connection. 

To the extent the VCAA came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication. The procedural defect was 
cured as after the RO provided substantial content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records and VA 
treatment records.  In addition, in May 2007 the Veteran met with 
a Decision Review Officer in an informal conference; and in 
August 2007 he was accorded a VA Compensation and Pension (C&P) 
hypertension examination.  This evidence is adequate for a 
decision in this matter.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension 

Facts


The service treatment records show that the Veteran, a pay 
specialist, served in Vietnam from October 1967 to October 1968. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of hypertension.  On entrance 
examination, blood pressure was 120/90 and on separation 
examination, blood pressure was 120/80.






After service, VA records in September 2000 show the Veteran had 
been on medication for hypertension for several years, and the 
assessment was uncontrolled hypertension.  On examination for the 
VA's Agent Orange Registry in April 2004, history included 
hypertension since 1978.  

VA records show that in March 2005 diabetes mellitus was assessed 
based on serum testing.   

On VA examination in May 2005, the Veteran stated that he was 
diagnosed with hypertension at the age of 28.  As the Veteran was 
born in 1947, he would have attained the age of 28 in 1975.  The 
diagnoses were essential hypertension, predating diabetes 
mellitus, and type 2 diabetes mellitus. 

In a rating decision in July 2005, the RO granted service 
connection for diabetes mellitus on a presumptive basis due to 
exposure to Agent Orange in Vietnam. 

In August 2007, after a review of the Veteran's file, a VA 
physician expressed the opinion that it was less likely than not 
that hypertension was aggravated by service-connected diabetes 
mellitus.  The VA physician explained that the Veteran developed 
type 2 diabetes mellitus around 2005, however, it does not appear 
that diabetes aggravated hypertension because after March 2004 
and currently hypertension is controlled blood with medication 
and there is no evidence of poor glucose or glycemic control to 
aggravate hypertension.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  






Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hypertension, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that 
is proximately due to or the result of (caused by) a service- 
connected disability.  Secondary service connection also includes 
the concept of aggravation where a nonservice-connected 
disability is aggravated (permanently made worse) by a 
service-connected disability. 38  C.F.R. § 3.310(a).  






Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not engage in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered; in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Analysis 

For the purpose of the analysis, hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is defined 
as systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  

Theories of Service Connection 

Hypertension and exposure to Agent Orange and hypertension 
secondary to service-connected diabetes mellitus are addressed 
separately below under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.310, 
respectively. 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, that is, two 
readings of 120/90  and 120/80 (not predominantly 90 diastolic or 
predominantly 160 systolic), and the absence of any complaint, 
finding, history, symptom, treatment, or diagnosis of 
hypertension, hypertension was not affirmatively shown to have 
been present during service, and service connection under 
38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (affirmatively showing 
inception in service) is not established.  

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).





	
38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

As symptoms of hypertension were not noted, that is, observed, in 
service, and as there is no competent evidence either 
contemporaneous with or after service that symptoms of 
hypertension were noted during service, and as the Veteran has 
not asserted in statements otherwise, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As there is no favorable evidence of chronicity or continuity of 
symptomatology under 38 C.F.R. § 3.303(b), the preponderance of 
the evidence, which clearly demonstrates the lack of chronicity 
and continuity, is against the claim on this theory of service 
connection, and the benefit-of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 3.303(b); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(d)

First Diagnosed after Service

Even in the absence of chronicity or continuity of 
symptomatology, service connection may be granted for a disease, 
first diagnosed after service, when all the evidence, including 
that during and after service establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence 
may serve to support a claim for service connection.  

Competency is a legal concept in determining whether lay evidence 
may be considered by the Board.  In other words, whether the 
evidence is admissible as distinguished from weight and 
credibility.  Rucker at 74. 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

In a claim of service connection, competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 
Vet. App. 465, 69 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Although the Veteran is competent to describe symptoms of 
hypertension, such as elevated blood pressure readings, 
hypertension is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the presence or diagnosis of hypertension is therefore medical 
in nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

Also, under certain circumstances, the Veteran as a lay person is 
competent to identify a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.   Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay 
person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).


As the presence or diagnosis of hypertension cannot be made by 
the Veteran as a lay person based on mere personal observation, 
that is, perceived by visual observation or by any other of the 
senses, hypertension is not a simple medical condition that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized, 
education, training, or experience to offer a diagnosis of 
hypertension.

And the Veteran does not argue and the evidence does not show 
that hypertension was present before 1975.  As for the Veteran 
describing a contemporaneous medical diagnosis and describing 
symptoms that later support a diagnosis by a medical 
professional, there is no evidence that a health-care 
professional diagnosed hypertension before 1975. 

As there is no competent evidence that hypertension had onset in 
service, based on the initial diagnosis after service, the 
preponderance of the evidence is against the claim under 
38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Hypertension as a Chronic 
Disease 

As for presumptive service connection for hypertension as a 
chronic disease, hypertension was first documented by history in 
1975.  And 1975 is beyond the one-year presumptive period after 
discharge from service in 1968 for presumptive service connection 
for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 
and 3.309.  For this reason, the preponderance of the evidence is 
against the claim on this theory of service connection, and the 
benefit of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 





38 U.S.C.A. § 1116 (Exposure to Agent Orange) 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to certain 
herbicide agents, including a herbicide commonly referred to as 
Agent Orange, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

As the Veteran served in Vietnam in 1967 and in 1968, it is 
presumed that he was exposed to Agent Orange under 38 U.S.C.A. 
§ 1116.  

If a veteran was exposed to an herbicide agent, including Agent 
Orange, in the Republic of Vietnam during the Vietnam era, as the 
Veteran was, certain diseases listed at 38 C.F.R. § 3.309(e) will 
be presumed to have been incurred in service.

The current lists of diseases, subject to presumptive service 
connection, under 38 C.F.R. § 3.309(e), which was last amended in 
August 2010, when ischemic heart disease was added to the list of 
presumptive diseases, does not include hypertension.  Rather 
hypertension was specifically excluded when 38 C.F.R. § 3.309(e) 
was amended in 2010.  See 75 Fed. Reg. 53202 (August 31, 2010). 

And VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-
41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 
(2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 
Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).  



As hypertension is not on the list of diseases subject to 
presumptive service connection under 38 C.F.R. § 3.309(e), 
service connection for hypertension due to exposure to Agent 
Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e), 
relating to presumptive service connection due to exposure to 
Agent Orange, which arose out of the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a 
claimant is not precluded from establishing service connection 
with proof of actual causation, that is, proof the exposure to 
Agent Orange actually causes hypertension.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The remaining question is whether there is competent and credible 
evidence that hypertension is actually caused by exposure to 
Agent Orange.

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to an herbicide 
agent shall be considered positive if the credible evidence for 
the association is equal to or outweighs the credible evidence 
against such an association.

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the Secretary 
of VA is required by law to issue a presumption of service 
connection when sound medical and scientific evidence shows a 
positive association between a disease and exposure to Agent 
Orange.  Therefore, in order to prevail, the Veteran would have 
to produce medical or scientific evidence of equal or greater 
weight than that relied upon by the Secretary of VA in finding 
that no positive association exists between hypertension and 
exposure to Agent Orange, considering the advice of the National 
Academy of Sciences.




In accordance with 38 U.S.C.A. § 1116(b), the Secretary of VA, 
taking account of all available evidence and the analysis of the 
National Academy of Sciences (NAS), found that the credible 
evidence against the association between hypertension and 
exposure to Agent Orange outweighed the credible evidence for 
such an association, and the Secretary determined that a positive 
association did not exist.  Notice, 75 Fed. Reg. 32540 (2010) 
(based on available evidence in Update 2008 of NAS and prior NAS 
reports).

In this case, the Veteran has not submitted any medical or 
scientific evidence that shows a positive association between 
hypertension and exposure to Agent Orange. 

In the absence of any evidence suggestive of a causally 
relationship between exposure to Agent Orange and hypertension, 
VA is not required to further develop the claim based on exposure 
to Agent Orange by affording the Veteran a VA examination or by 
obtaining a VA medical opinion under the duty to assist.  38  
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran has expressed the opinion that 
hypertension is related to exposure to Agent Orange, the Veteran 
as a lay person is competent to offer an opinion on a simple 
medical condition.  Davidson at 1316. 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

Here the question of the relationship between hypertension and 
exposure to Agent Orange is not a simple medical condition as 
under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the Secretary 
of VA is required by law to issue a presumption of service 
connection when sound medical and scientific evidence shows a 
positive association between a disease and exposure to Agent 
Orange.  




The Veteran as a lay person is not competent to offer an opinion 
on a matter than requires medical or scientific evidence and it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience in 
medicine or science to offer an opinion on the relationship 
between hypertension and exposure to Agent Orange.

For the above reasons, the preponderance of the evidence is 
against the claim, applying 38 U.S.C.A. § 1116 and under the 
Combee analysis and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

38 C.F.R. § 3.310 

Secondary Service Connection 

To the extent that the Veteran argues that hypertension is 
secondary to service-connected diabetes mellitus, the Veteran as 
a lay person is competent to offer an opinion on a simple medical 
condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences 
that are rationally based on the Veteran's perception and does 
not require specialized knowledge, education, training, or 
experience.  Here the question of the relationship between 
hypertension and service-connected diabetes mellitus is not a 
simple medical condition as the Veteran as a lay person is not 
competent to declare either the presence or diagnosis of 
hypertension based on personal observation, so that any inference 
based on what is not personally observable cannot be competent 
lay evidence.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the relationship between 
hypertension and service-connected diabetes mellitus.



As the Veteran's opinion is not competent evidence on the 
question of secondary service connection, the Veteran's opinion 
is excluded, that is, the opinion is not to be considered as 
evidence in support of the claim.

As for the evidence of record addressing secondary service 
connection, hypertension has been present by history since 1978 
and diabetes mellitus was first documented in 2005, more than 25 
years later.  On VA examination in May 2005, the diagnoses were 
essential hypertension, predating diabetes mellitus, and type 2 
diabetes mellitus.  The Veteran does not argue and the record 
does not show that service-connected diabetes mellitus caused 
hypertension as hypertension predated the onset of diabetes 
mellitus by over 25 years. 

As for whether service-connected diabetes mellitus aggravated 
hypertension, that is, hypertension is permanently made worse by 
diabetes mellitus, in August 2007, after a review of the 
Veteran's file, a VA physician, who is qualified through 
education, training, or experience to offer a medical opinion, 38 
C.F.R. § 3.159, expressed the opinion that it was less likely 
than not that hypertension was aggravated by service-connected 
diabetes mellitus.  The VA physician explained that the Veteran 
developed diabetes around 2005 and diabetes did not aggravate 
hypertension because after March 2004 hypertension was controlled 
with medication and there was no evidence of poor glucose or 
glycemic control to aggravate hypertension.  

This evidence opposes rather than supports the claim. 

As there is no competent evidence favorable to claim, the 
preponderance of the evidence is against the claim based on 
secondary service connection under 38 C.F.R. § 3.310(a), and the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).







ORDER

Service connection for hypertension to include as due to exposure 
to Agent Orange and as secondary to service-connected diabetes 
mellitus is denied. 


REMAND

On th claim of service connection for lung disability to include 
as due to exposure to asbestos or to Agent Orange, the Veteran 
states that he was exposed to asbestos in the barracks at Fort 
Jackson and in his work putting coal into boilers that heated the 
barracks at Fort Jackson.  He also states that as a civilian he 
hauled fiberglass insulation.  

VA records show that in April 2004 a chest X-ray showed a small 
nodule.  Later a CT scan showed calcified pleural plaques in the 
left hemithorax.  History included post-service work with 
asbestos insulation for 35 to 40 years.  The assessment was 
occupational lung disease secondary to asbestos. 

In view of the evidence of asbestos related lung disease and the 
Veteran's allegation of exposure to asbestos in service, further 
development under the duty to assist is needed.

On the claim of service connection for a skin disease to include 
as due to exposure to Agent Orange, VA records show that in 
August 2005 the Veteran complained of "black head" like 
lesions.  The pertinent findings were scattered small 
hyperpigmented macules on the extremities and forehead, and a 
single pitted lesion on the back.  There was no diagnosis. 





A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, as here, but does 
contain competent evidence of recurrent skin symptoms, evidence 
that the Veteran served in Vietnam and that the skin condition 
may be associated with exposure to Agent Orange as chloracne or 
other acneform disease consistent with chloracne are associated 
with exposure to Agent Orange.  For these reasons, further 
development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the service records 
demonstrate that the Veteran was exposed 
to asbestos during service.  As alleged by 
the Veteran, he was exposed to asbestos in 
the barracks at Fort Jackson, South 
Carolina from December 1965 to April 1966.  
If assistance is needed, contact the 
Compensation and Pension (C&P) Service 
Policy Staff (211).  See M21-1MR, Part IV, 
Subpart II, Chapter 2, Section C, Topic 9.

If there is credible evidence that the 
Veteran was exposed to asbestos in 
service, then afford the Veteran a VA 
examination by a pulmonary specialist to 
determine: 

a).  Whether the Veteran has a lung 
disease associated with exposure to 
asbestos, such as interstitial pulmonary 
fibrosis or asbestosis and, if so, 






b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current lung disease 
is the result of exposure to asbestos in 
service.  

In formulating the opinion, the VA 
examiner is asked to consider that the 
Veteran had for many years post-service 
occupational exposure to asbestos in the 
form of fiberglass insulation.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are other potential causes, 
such as post-service asbestos exposure, 
when either the in service exposure is not 
more likely than any other to cause the 
Veteran's current lung disease and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

2.  Afford the Veteran a VA examination by 
a dermatologist to determine whether the 
Veteran has chloracne or other acneform 
disease consistent with chloracne. 

The Veteran's file must be made available 
to the VA examiner for review. 

3.  After the requested development is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
then provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


